Citation Nr: 0019059	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-34 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension and a 
heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This matter is before the Board of Veterans' Appeals on 
appeal from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claim as not well grounded.

The veteran provided testimony at a personal hearing 
conducted before the RO in December 1997, a transcript of 
which is of record.

It is noted that the veteran had also perfected an appeal on 
the issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to a 
disability rating in excess of 10 percent for 
dermatophytosis.  Service connection was granted for PTSD by 
a December 1998 Supplemental Statement of the Case.  In view 
of the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

With respect to the dermatophytosis claim, the veteran 
reported in a February 1999 statement that he "agree[d] with 
the 10 [percent] service connection for skin condition at 
this time," but that this might change if the condition 
changed.  The Board finds that by this statement, the veteran 
withdrew his appeal as to the claim of entitlement to a 
disability rating in excess of 10 percent for his 
dermatophytosis.  38 C.F.R. § 20.204.  To the extent the 
veteran has provided additional arguments with respect to 
this claim, the Board finds that this constitutes a new claim 
for which the veteran has not initiated or perfected a timely 
appeal to the Board.

The evidence also shows that the veteran has raised the 
issues of entitlement to service connection for carpal tunnel 
syndrome, and rosacea as secondary to the dermatophytosis.  
However, it does not appear from the documents assembled for 
the Board's review that these issues have been formally 
adjudicated by the RO.  Accordingly, these issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was first diagnosed with hypertension on his 
July 1972 separation examination, although it was noted that 
a hypertension work-up was negative.

2.  Subsequent service medical records dated in August 1972 
include a diagnostic impression of hypertension - mild, 
labile, essential, probably secondary to obesity.

3.  Current medical records show that the veteran has been 
diagnosed with hypertension, and that there is evidence of 
left ventricle thickness and left atrium enlargement per 
echocardiogram, reportedly secondary to the hypertension.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hypertension and a heart disorder is well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's heart was clinically evaluated as 
normal on his May 1968 enlistment examination.  His blood 
pressure was noted to be 106/76 (systolic/diastolic).  At the 
time of this examination, the veteran reported that he had 
never experienced high or low blood pressure.  

On his July 1972 separation examination, the veteran's heart 
was clinically evaluated as normal.  However, the examiner 
stated that hypertension was noted on the examination, but 
that the hypertension work-up had been negative.  The 
attached hypertension work-up involved a multi-day blood 
pressure check as follows:

Initial Blood Pressure	160/120


A.M.
P.M.
First Day
144/100
130/100
Second Day
142/100
142/100
Third Day
148/118
130/90
Fourth Day
130/98
118/80
Fifth Day
134/96
130/84

The veteran's average blood pressure for these 5 days was 
noted as being 134/96.  Subsequent service medical records 
dated in August 1972 note that the veteran had no previous 
history of high blood pressure prior to his separation 
examination.  He was then treated for complaints of vague 
frontal headaches, with no shortness of breath, dyspnea on 
exertion, chest pain, paroxysmal nocturnal dyspnea (PND), or 
ankle edema.  Diagnostic impression was hypertension - mild, 
labile, essential, probably secondary to obesity.  

Private medical records from a Dr. Novak which cover a period 
from October 1986 to February 1990, as well as VA medical 
examinations conducted in April 1997, contain no pertinent 
findings regarding the veteran's hypertension.

In a June 1997 rating decision, the RO denied service 
connection for hypertension and a heart disorder as not well 
grounded.  The RO found that the service medical records were 
negative for treatment or diagnoses for a heart disorder or 
hypertension.  It was acknowledged that there was evidence of 
high diastolic blood pressure readings, but that there was no 
confirmed diagnosis for hypertension or a heart disorder.  
Also, there was no evidence of treatment or diagnoses for a 
heart disorder or hypertension within the one year 
presumptive period after discharge from the military.

The veteran appealed the June 1997 rating decision to the 
Board.

Additional private medical records were subsequently 
submitted from UCLA which cover a period from January to 
October 1979.  A chest X-ray conducted August 20, 1979, noted 
a convex density at the level of the right tracheobronchial 
angle, the exact origin of which was uncertain.  It was noted 
that this might represent a dilated ascending aorta, or it 
might represent an anterior mediastinal mass.  Otherwise, the 
cardiomediastinal structures appeared within normal limits.  
A subsequent chest X-ray conducted August 23, 1997, noted 
that the ascending portion of the aorta appeared to be 
slightly tortuous and widened for the veteran's age.  
Consequently, it raised the possibility of aortic valvular 
disease and/or hypertensive disease.  Thus, follow-up was 
suggested, to include possible fluoroscopy.  A subsequent 
chest X-ray conducted in October 1979 noted that the previous 
August 1979 X-rays had been compared, and again noted that 
there was a convex density in the upper right mediastinum in 
the region of the ascending aorta.  However, there was no 
definite evidence of a mediastinal mass.  A fluoroscopy 
conducted that same month of the right mediastinum was 
observed in various stages of respiration, and in both 
oblique and anteroposterior projections.  It was stated that 
the convex density represented the ascending aorta.  It was 
further stated that there was no evidence of an additional 
mass in this region.

Various VA medical records were also added to the file which 
cover a period from January 1992 to September 1999.  Among 
other things, these records show treatment for hypertension, 
including records dated in June 1998, August 1998, November 
1998, and January 1999.  Further, records from January 1999 
note that there was evidence of left ventricle thickness and 
left atrium enlargement per echocardiogram which was most 
likely secondary to the hypertension.

At the December 1997 personal hearing, it was contended, in 
part, that the veteran's heart disorder and hypertension had 
their inception while he was in active military service.  The 
veteran testified that he was diagnosed with a heart murmur 
in 1971 while he was stationed in Vietnam.  He also testified 
that it was at that time that he first became aware that he 
had hypertension.  On inquiry, the veteran acknowledged that 
he had no treatment for heart problems or hypertension during 
his first post-service year.  In fact, he indicated that his 
first post-service treatment was in 1979, at the UCLA Medical 
Center, when he was diagnosed with heart problems.  He 
testified that he was not taking any medications at the time 
of the hearing for heart problems, to include hypertension.  
However, he noted that at his most recent examination his VA 
physician did not like the results of his (the veteran's) 
EKG, and thought that it might be an irregular heart beat.  
The veteran also testified that he had been experiencing 
chest pains since the 1970s, but that he had never had a 
heart attack.

In a February 2000 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
hypertension and a heart disorder as not well grounded.  The 
RO found that the medical records showed that the veteran 
received treatment for multiple medical problems, including 
ongoing treatment for elevated diastolic blood pressure 
readings and complaints of chest pain.  Nevertheless, the RO 
concluded that the medical evidence did not establish that 
hypertension or a heart disorder was shown in service nor 
within the presumptive period following the veteran's 
separation from service.

By statements dated in May 1999 and June 2000, the veteran's 
representative emphasized the fact that the veteran was 
diagnosed with hypertension on his separation examination, 
even if it was stated that hypertension work-up was negative.  
Moreover, it was contended that the benefit of the doubt 
should be accorded to the veteran's claim.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Arteriosclerosis and cardiovascular-renal disease, including 
hypertension may be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year from the date 
of separation, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
C.F.R. §§ 3.307, 3.309.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
hypertension and a heart disorder is well grounded.  As a 
general rule, the evidence supporting a claim is presumed 
credible for the purpose of determining whether the claim is 
well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Moreover, in 
defining a "well grounded claim" the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has stated that "[s]uch a claim need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Tirpak, 2 Vet. App. at 611; 
Kandik v. Brown, 9 Vet. App. 434, 439 (1996) (emphasis 
added).  Here, the evidence shows that the veteran was 
diagnosed with hypertension at his July 1972 separation 
examination, as well as in subsequent service medical records 
dated in August 1972.  Further, current VA medical records 
show a diagnosis of hypertension and evidence of left 
ventricle thickness and left atrium enlargement reportedly 
secondary to the hypertension.  In short, the competent 
medical evidence on file shows that the veteran was diagnosed 
with the same chronic disease of hypertension both in- and 
post-service.  Thus, his claim is well grounded pursuant to 
the chronicity standard of Savage, supra.

Adjudication of the veteran's claim of service connection for 
a heart disorder, to include hypertension, does not end with 
the finding that the case is well-grounded.  In determining 
that the veteran's claim is well-grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well-grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

In adjudicating the claim on the merits, the Board notes that 
in-service hypertension work-up was negative and that the 
subsequent impression of hypertension indicated that the 
hypertension was labile, probably secondary to obesity.  This 
would tend to indicate that chronic or essential hypertension 
was not present.  However, this diagnostic impression also 
indicated that the veteran had essential hypertension.  The 
post-service medical evidence shows current diagnoses of 
hypertension, and indicates that the veteran has additional 
heart problems secondary to the hypertension.  However, 
hypertension does not appear to have been diagnosed after 
service until more than 20 years after the veteran's release 
from service.

It is unclear from the record whether the hypertension noted 
shortly before the veteran's release from service represented 
labile or transient hypertension (possibly due to obesity) or 
an early stage of one of the forms of persistent 
hypertension.  The Board is not permitted to use its own 
medical judgment as to such questions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Therefore, a remand is 
warranted for an examination which addresses the etiology of 
the veteran's hypertension and heart abnormalities.

As an additional matter, the Board notes that the veteran has 
been in receipt of VA medical treatment.  Pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive possession of those records, and the failure of 
the RO or the Board to consider any such records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for 
appellate review.  See also VAOPGCPREC 12-95.  The RO must 
ensure that all pertinent VA medical records are obtained and 
placed in the claims folder.


ORDER

The claim of entitlement to service connection for 
hypertension and a heart disorder is well grounded.  To this 
extent only, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
hypertension and heart complaints.  After 
securing any necessary release, the RO 
should obtain those records that are not 
on file.  Even if the veteran does not 
respond to the RO's request, the RO 
should ensure that copies of all 
pertinent VA medical records are 
obtained.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for an 
examination to clarify the nature and 
etiology of his hypertension and any 
heart abnormalities.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should question the veteran in 
order to obtain all pertinent history 
concerning the hypertension and heart 
abnormalities.  All necessary tests and 
studies should be conducted as deemed 
appropriate by the examiner.  The date of 
onset of the signs and symptoms of the 
hypertension should be noted, as well as 
the nature of the hypertension, i.e., 
whether the veteran has hypertensive 
heart disease or hypertensive vascular 
disease.  The examiner is further 
requested to provide an opinion 
concerning the etiology and date of onset 
of the veteran's hypertension and any 
heart abnormalities found to be present, 
to include the likelihood that the 
hypertension had its onset in or is 
otherwise related to the veteran's period 
of active service, including the elevated 
blood pressure readings noted in 1972.  
The rationale for all opinions expressed 
should be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



